Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	  Applicant's submission filed on 5/18/2022 has been entered. Claim(s)1-20 is/are pending in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 12-17, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reunamaki (U.S. Patent App Pub 20180255446) in view of Casella (U.S. Patent 6219803).

	Regarding claim 1,
Reunamaki teaches an infrastructure management device, comprising: a) at least one communication interface configured to connect to at least one information technology (IT) device,  and communicate with at least one other infrastructure management device; (See paragraphs 39, 61, 62, Reunamaki teaches a server connected to other devices)
b) one or more processors; and (See paragraphs 39, 61, 62, Reunamaki teaches a server with processors)
c) one or more non-transitory machine-readable media comprising instructions configured to cause at least one of the one or more processors to perform operations to manage the IT device, wherein the operations include performing at least one action on the at least one IT device, wherein the at least one action is determined at least in part by IT device information on the at least one IT device, (See paragraphs 59, 61,120, Reunamaki connecting the server to the terminal to performance an action)
Reunamaki does not explicitly teach but Casella teaches performing software development of a software application on the at least one IT device, wherein the software development includes debugging or testing the software application, and  (See column 1 lines 15-30, column 2 lines 25-60, Casella teaches software development of a software application including debugging and testing)
performing a power command, during the software development, on the at least one IT device over the at least one communication interface.(See column 4 line 62 – column 5 line 7, column 1 lines 55-62, Casella teaches activating/sending a power command to a pager unit during software development)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Casella with Reunamaki because both deal with information managing systems. The advantage of incorporating the above limitation(s) of Casella into Reunamaki is that Casella teaches the method enables a software development tool permits capture, modification and recording of transactions between a client and a server in a computer network. The tool is situated in a communication path between the client and the server, therefore making the overall system more robust and efficient. (See column 1, Casella)

	Regarding claim 8,
Reunamaki and Casella teaches the device of claim 1 wherein the one or more non-transitory machine-readable media comprising instructions configured to cause at least one of the one or more processors to further discover the at least one IT device, index the IT device information of the at least one IT device into a device index, (See paragraphs 60-62, 90, 102, Reunamaki teaches indexing device information indexed and stored in the server database) and search the device index for the IT device information based on a search criterion. (See paragraphs 62-63, 74, 86, Reunamaki teaches searching the device index to find device characteristic information)

	Regarding claim 12,
Reunamaki teaches an infrastructure management method, comprising: configuring, via an infrastructure management device, at least one IT device; (See paragraphs 14, 135, Reunamaki)
discovering the at least one IT device connected over at least one communication interface to the infrastructure management device; (See paragraphs 61-63, Reunamaki teaches discovering a device in a network)
indexing IT device information of the at least one IT device into a device index stored in the infrastructure management device; (See paragraphs 60-62, 90, 102, Reunamaki teaches indexing device information indexed and stored in the server database)
searching the device index for the IT device information based on a search criterion; and (See paragraphs 62-63, 74, 86, Reunamaki teaches searching the device index to find device characteristic information)
Reunamaki does not explicitly teach but Casella teaches clustering the infrastructure management device with at least one other infrastructure management device; (See column 3 lines 12-37, Casella teaches  connecting/clustering a client and a server for software deployment)
performing software development of a software application on the at least one IT device, wherein the software development includes debugging or testing the software application, and performing a power command, during the software development, on the at least one IT device over the at least one communication interface.. (See column 1 lines 15-30, column 2 lines 25-60, Casella teaches software development of a software application including debugging and testing)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Casella with Reunamaki because both deal with information managing systems. The advantage of incorporating the above limitation(s) of Casella into Reunamaki is that Casella teaches the method enables a software development tool permits capture, modification and recording of transactions between a client and a server in a computer network. The tool is situated in a communication path between the client and the server, therefore making the overall system more robust and efficient. (See column 1, Casella)

	Regarding claim 13,
Reunamaki and Casella teach the method of claim 12 wherein configuring the at least one IT device comprises configuring at least one of the following: the IT device information, discovery enablement information, and clustering enablement information.(See paragraphs 61, 74, 78, Reunamaki teaches IT device information configuration.)

	Regarding claim 14,
Reunamaki and Casella teach the method of claim 12 wherein discovering the at least one IT device comprises determining if another IT device or another infrastructure management device operates using a protocol or communication profile similar to a protocol or communication profile used by the infrastructure management device or the at least one IT device.(See paragraphs 114, 117, Reunamki teaches devices being on the same subnet and connecting the devices)

	Regarding claim 15,
Reunamaki and Casella teach the method of claim 12 wherein clustering the infrastructure management device with the at least one other infrastructure management device comprises exchanging the device index with the other clustered infrastructure management device. (See paragraphs 60-62, 90, 102, Reunamaki teaches indexing device information indexed and stored in the server database)

	Regarding claim 16,
Reunamaki and Casella teach the method of claim 12 wherein clustering the infrastructure management device with the at least one other infrastructure management device comprises maintaining a list of clustered infrastructure management devices, (See paragraphs 66-67, Reunamaki teaches list of clustered devices) and configuring one of the clustered infrastructure management devices to define at least one credential for the infrastructure management devices on the list. (See paragraphs 102-103, Reunamaki teaches credential information used to configure accessory devices)

	Regarding claim 17,
Reunamaki and Casella teach the method of claim 12 wherein performing the at least one action comprises managing and storing different versions of the software application. (See paragraphs 73, 43, Reunamaki teaches storing different version of software apps)

	Regarding claim 19,
Reunamaki and Casella teach the method of claim 12.
Casella further teaches wherein performing the at least one action comprises generating and storing logs of test results from testing the software application. (See column 1 lines 15-30, column 2 lines 25-60, Casella teaches software development of a software application including debugging and testing) See motivation to combine for claim 12.

	Regarding claim 20,
Reunamaki teaches one or more non-transitory tangible machine-readable media comprising instructions configured to cause at least one processor to perform operations comprising: (See paragraphs 14, 135, Reunamaki)
discovering at least one IT device connected over at least one communication interface to an infrastructure management device;(See paragraphs 61-63, Reunamaki teaches discovering a device in a network) 
 indexing device information of the at least one IT device into a device index stored in the infrastructure management device; (See paragraphs 60-62, 90, 102, Reunamaki teaches indexing device information indexed and stored in the server database)
searching the device index for the device information based on a search criterion; and (See paragraphs 62-63, 74, 86, Reunamaki teaches searching the device index to find device characteristic information)
Reunamaki does not explicitly teach but Casella teaches clustering the infrastructure management device with at least one other infrastructure management device, including exchanging the device index with the at least one other infrastructure management device being clustered; (See column 3 lines 12-37, Casella teaches  connecting/clustering a client and a server for software deployment)
performing software development of a software application on the at least one IT device, wherein the software development includes debugging or testing the software application; and  (See column 4 line 62 – column 5 line 7, column 1 lines 55-62, Casella teaches activating/sending a power command to a pager unit during software development; exchanging requests and indexes between devices)
performing a power command, during the software development, on the at least one IT device over the at least one communication interface(See column 4 line 62 – column 5 line 7, column 1 lines 55-62, Casella teaches activating/sending a power command to a pager unit during software development)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Casella with Reunamaki because both deal with information managing systems. The advantage of incorporating the above limitation(s) of Casella into Reunamaki is that Casella teaches the method enables a software development tool permits capture, modification and recording of transactions between a client and a server in a computer network. The tool is situated in a communication path between the client and the server, therefore making the overall system more robust and efficient. (See column 1, Casella)

Claims 3-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reunamaki (U.S. Patent App Pub 20180255446) in view of Casella (U.S. Patent  6219803) in view of Coglitore (U.S. Patent App Pub 20090178986).

Regarding claim 3,
Reunamaki and Casella teach the device of claim 1.
Reunamaki and Casella does not explicitly teach but Coglitore teaches further comprises a housing configured to enclose at least the at least one communication interface, the one or more processors, and the one or more non-transitory machine-readable media. (See paragraphs 43, 58, Coglitore teaches housing with a processor)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Coglitore with Reunamaki and Casella because both deal with networking of servers. The advantage of incorporating the above limitation of Coglitore into Reunamaki and Casella is that Coglitore allows an operator to service the computers for repair or upgrade easily, therefore making the overall system more robust and efficient. (See paragraphs [0011] - [0012], Coglitore)

	Regarding claim 4,
Reunamaki and Casella teach the device of claim 3
Reunamaki and Casella does not explicitly teach but Coglitore wherein the housing comprises a two Rack-Unit (2 U) height while the housing is mounted horizontally to a rack. (See paragraphs 16, 58-60, Coglitore teaches “a cluster module chassis comprising a plurality of bays, each bay configured to receive a computer; a rear support provided at a rear portion of each bay; and mounting portions for mounting the cluster module in a vertical orientation in a rack assembly and in a horizontal orientation in a rack assembly. ... Although 2 U, 3 U, or 4 U height chassis are available, these conventional systems typically maintain the same width as the conventional 1 U server.”) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Coglitore with Reunamaki and Casella because both deal with networking of servers. The advantage of incorporating the above limitation of Coglitore into Reunamaki and Casella is that Coglitore allows an operator to service the computers for repair or upgrade easily, therefore making the overall system more robust and efficient. (See paragraphs [0011] - [0012], Coglitore)

	Regarding claim 5,
Reunamaki and Casella teach the device of claim 3.
Reunamaki and Casella does not explicitly teach but Coglitore wherein the housing comprises a one Rack-Unit (1 U) height while the housing is mounted horizontally to a rack. (See paragraphs 16, 58-60, Coglitore teaches “a cluster module chassis comprising a plurality of bays, each bay configured to receive a computer; a rear support provided at a rear portion of each bay; and mounting portions for mounting the cluster module in a vertical orientation in a rack assembly and in a horizontal orientation in a rack assembly. ... Although 2 U, 3 U, or 4 U height chassis are available, these conventional systems typically maintain the same width as the conventional 1 U server.”) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Coglitore with Reunamaki and Casella because both deal with networking of servers. The advantage of incorporating the above limitation of Coglitore into Reunamaki and Casella is that Coglitore allows an operator to service the computers for repair or upgrade easily, therefore making the overall system more robust and efficient. (See paragraphs [0011] - [0012], Coglitore)

	Regarding claim 6,	
Reunamaki and Casella teach the device of claim 3.
Reunamaki and Casella does not explicitly teach but Coglitore wherein the housing comprises less than one Rack-Unit (<1 U) height while the housing is mounted horizontally to a rack. (See paragraphs 16, 58-60, Coglitore teaches “a cluster module chassis comprising a plurality of bays, each bay configured to receive a computer; a rear support provided at a rear portion of each bay; and mounting portions for mounting the cluster module in a vertical orientation in a rack assembly and in a horizontal orientation in a rack assembly. ... Although 2 U, 3 U, or 4 U height chassis are available, these conventional systems typically maintain the same width as the conventional 1 U server.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Coglitore with Reunamaki and Casella because both deal with networking of servers. The advantage of incorporating the above limitation of Coglitore into Reunamaki and Casella is that Coglitore allows an operator to service the computers for repair or upgrade easily, therefore making the overall system more robust and efficient. (See paragraphs [0011] - [0012], Coglitore)

	Regarding claim 7,
Reunamaki and Casella teach the device of claim 3.
Reunamaki and Casella does not explicitly teach but Coglitore wherein the housing comprises a zero Rack-Unit (0 U) height while the housing is mounted vertically to a rack. (See paragraphs 16, 58-60, Coglitore teaches “a cluster module chassis comprising a plurality of bays, each bay configured to receive a computer; a rear support provided at a rear portion of each bay; and mounting portions for mounting the cluster module in a vertical orientation in a rack assembly and in a horizontal orientation in a rack assembly.”) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Coglitore with Reunamaki and Casella because both deal with networking of servers. The advantage of incorporating the above limitation of Coglitore into Reunamaki and Casella is that Coglitore allows an operator to service the computers for repair or upgrade easily, therefore making the overall system more robust and efficient. (See paragraphs [0011] - [0012], Coglitore)

Claims 2, 9, 10, 11, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reunamaki (U.S. Patent App Pub 20180255446) in view of Casella (U.S. Patent 6219803 in view of Wookey (U.S.  Patent App Pub 20070171921)

	Regarding claim 2,
Reunamaki and Casella teaches the device of claim 1.
Reunamaki and Casella does not explicitly teach but Wookey teaches wherein the at least one communication interface is configured to provide power to the at least one IT device by providing power over a Universal Serial Bus (USB) interface, providing switchable ON/OFF power over the USB interface, metering power over the USB interface, metering power over the USB interface, providing power over an ETHERNET interface, providing switchable ON/OFF power over the ETHERNET interface, metering power over the ETHERNET interface, metering power over the ETHERNET interface, or a combination thereof. (See paragraphs 462, 467, Wookey teaches metering power over a usb device)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Wookey with Reunamaki and Casella because both deal with networking of servers. The advantage of incorporating the above limitation of Wookey into Reunamaki and Casella is that Wookey allows an operator to service the computers for repair or upgrade easily, therefore making the overall system more robust and efficient. (See paragraphs [0003] - [0005], Wookey)

	Regarding claim 9,
Reunamaki and Casella teaches the device of claim 1 .
Reunamaki and Casella does not explicitly teach but Wookey wherein the one or more non-transitory machine-readable media comprising instructions configured to cause at least one of the one or more processors to further control power delivery to the at least one IT device by full hardware reboot, cold reboot, warm reboot, or a combination thereof. (See paragraphs 467, 487, 507, Wookey teaches forcing a mobile to fully reboot or partially reboot)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Wookey with Reunamaki and Casella because both deal with networking of servers. The advantage of incorporating the above limitation of Wookey into Reunamaki and Casella is that Wookey allows an operator to service the computers for repair or upgrade easily, therefore making the overall system more robust and efficient. (See paragraphs [0003] - [0005], Wookey)

	Regarding claim 10,
Reunamaki and Casella teaches the device of claim 1.
Reunamaki and Casella does not explicitly teach but Wookey wherein the one or more non-transitory machine-readable media comprising instructions configured to cause at least one of the one or more processors to further control power delivery to the at least one IT device by maintaining a predetermined charge level on the at least one IT device to optimize battery life. (See paragraphs 467, 511, 513, Wookey teaches maintaining power on a mobile device to extend battery life and optimize power)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Wookey with Reunamaki and Casella because both deal with networking of servers. The advantage of incorporating the above limitation of Wookey into Reunamaki and Casella is that Wookey allows an operator to service the computers for repair or upgrade easily, therefore making the overall system more robust and efficient. (See paragraphs [0003] - [0005], Wookey)

	Regarding claim 11,
Reunamaki and Casella teaches the device of claim 1.
Reunamaki and Casella does not explicitly teach but Wookey wherein performing the power command on the at least one IT device over the at least one communication interface comprises executing "power off" or "power reboot" on the at least one IT device. (See paragraphs 467, 487, 507, Wookey teaches forcing a mobile to fully reboot or partially reboot)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Wookey with Reunamaki and Casella because both deal with networking of servers. The advantage of incorporating the above limitation of Wookey into Reunamaki and Casella is that Wookey allows an operator to service the computers for repair or upgrade easily, therefore making the overall system more robust and efficient. (See paragraphs [0003] - [0005], Wookey)

Regarding claim 18,
Reunamaki and Casella teach the method of claim 12.
Reunamaki and Casella does not explicitly teach but Wookey wherein performing the at least one action comprises controlling power delivery to the at least one IT device by maintaining a partial charge level on the at least one IT device to optimize battery life. (See paragraphs 467, 511, 513, Wookey teaches maintaining power on a mobile device to extend battery life and optimize power)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Wookey with Reunamaki and Casella because both deal with networking of servers. The advantage of incorporating the above limitation of Wookey into Reunamaki and Casella is that Wookey allows an operator to service the computers for repair or upgrade easily, therefore making the overall system more robust and efficient. (See paragraphs [0003] - [0005], Wookey)

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and located in the PTO-892 form. 
1. Bell, U.S. Patent App Pub 20150326025 teaches a method for controlling communication between wireless power transmitter managers is disclosed. According to some aspects of this embodiment, wireless power transmission system may include one or more wireless power transmitter managers and one or more wireless power receivers for powering various customer devices. A WiFi connection may be established between wireless power transmitter managers to share information between system devices. Wireless power transmitter manager may need to fulfill two conditions to control power transfer over a customer device; customer device's signal strength threshold has to be significantly greater than 50%, such as 55% or more of the signal strength measured by all other wireless power transmitter managers and has to remain significantly greater than 50% for a minimum amount of time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINOS DONABED whose telephone number is (571)272-8757.  The examiner can normally be reached on Monday - Friday 8:00pm - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John FOLLANSBEE can be reached on (571)272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NINOS DONABED/Primary Examiner, Art Unit 2444